        Case 5:20-cv-00392-TES Document 12 Filed 10/26/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                           MACON DIVISION

ELIJAH POWELL,                         )
                                       )
       Plaintiff,                      )
                                       )     CIVIL ACTION NO.:
v.                                     )     5:20-CV-00392-TES
                                       )
WEST CLUB, LLC, AGPM                   )     [on removal from State Court of
SERVICES, LLC, TARENE                  )     Bibb County Case No. 20-SCCV-
LANCASTER and ABAM                     )     091761]
MAHAMMAD,                              )
                                       )
       Defendants.                     )

                      ORDER REMANDING CASE TO
                     STATE COURT OF BIBB COUNTY

      This civil action is before the Court on the Parties’ Consent Motion to Remand

to the State Court of Bibb County.

      Having considered the Motion and other matters of record, it is hereby

ORDERED AND ADJUDGED that the Motion is hereby GRANTED, and this

case is hereby REMANDED to the State Court of Bibb County, Georgia.

      SO ORDERED, this 26th day of October, 2020.

                                      /s/ Tilman E. Self, III
                                      TILMAN E. SELF, III, JUDGE
                                      UNITED STATES DISTRICT COURT
            Case 5:20-cv-00392-TES Document 12 Filed 10/26/20 Page 2 of 2




ORDERED PREPARED AND CONSENTED TO BY:

ROCKEFELLER LAW CENTER                    SWIFT CURRIE          MCGHEE      &
                                          HIERS, LLP

 /s/ A. James Rockefeller                 /s/ Kelly G. Chartash
A. James Rockefeller                      Pamela N. Lee
Georgia Bar No. 611214                    Georgia Bar No. 198981
(with express permission to Kelly G.      Kelly G. Chartash
Chartash)                                 Georgia Bar No. 602721
102 Tommy Stalnaker Drive                 Hannah Beth Reynolds
Warner Robins, GA 31088                   Georgia Bar No. 959703
T: 478-953-6955                           The Peachtree, Suite 300
 jim@rockefellerlawcenter.com             1355 Peachtree Street N.E.
Attorney for Plaintiff                    Atlanta, GA 30309
                                          T:(404) 874-8800
                                          Pamela.lee@swiftcurrie.com
                                          Kelly.chartash@swiftcurrie.com
                                          Hannah.reynolds@swiftcurrie.com
                                          Attorneys for Defendants West Club,
                                          LLC, AGPM Services, LLC, and Tarene
                                          Lancaster



4828-7055-2271, v. 1
